Citation Nr: 1629208	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO. 07-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for right shoulder subacromial impingement and acromioclavicular joint degenerative joint disease (a right shoulder disability).

3. Entitlement to an initial rating in excess of 10 percent disabling for posttraumatic arthritis of the right knee (a right knee disability).

4. Entitlement to a compensable rating for residuals of a right fourth metacarpal fracture (a right finger disability). 

5. Entitlement to service connection for bilateral hearing loss. 

6. Entitlement to service connection for tinnitus. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and an adjustment disorder. 

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, September 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois  

In April 2007, the Veteran testified before a Decision Review Officer (DRO) of the Chicago RO. In April 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge. A copy of each hearing transcript is associated with the electronic claims file. In April 2016, the Veteran was informed that the Veterans Law Judge who conducted the April 2011 Board hearing had retired, and he, therefore, had a right to request a new hearing before a different Veterans Law Judge. In May 2016, the Veteran responded, indicating that he did not want a new Board hearing. 

In July 2011, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a low back disorder was also remanded by the Board in July 2011. Following development conducted pursuant to the Remand, the RO granted service connection for degenerative arthritis of the thoracolumbar spine in an August 2015 rating decision. As this issue has been fully granted, the issue is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension. 

2. The Veteran's current hypertension did not have its onset during active service. Symptoms of current hypertension were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current hypertension is not causally or etiologically related to service.

3. The Veteran has current diagnoses of right subacromial impingement and acromioclavicular joint degenerative joint disease. 

4. The Veteran's current right shoulder disability did not have its onset during active service. Symptoms of a right shoulder disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current right shoulder disability is not causally or etiologically related to service.

5. For the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, decreased standing and walking tolerance, difficulty climbing stairs, and an inability to squat or kneel; objective findings include right knee flexion limited to, at worst, 40 degrees, full knee extension, and slight lateral instability. 

6. For the entire initial rating period on appeal, ankylosis, malunion or non-union of the tibia and fibula, genu recurvatum, or impairment of semilunar cartilage have not been shown. 

7. For the entire rating period on appeal, the Veteran's right finger disability has been manifested by subjective complaints of pain and cramping. Limitation of motion, functional impairment, ankylosis, and amputation of the fourth finger has not been shown. 

8. For the entire rating period on appeal, the Veteran's right finger disability has been manifested by a single painful, but stable, scar. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. The criteria for service connection for a right shoulder disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3. For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015). 

4. For the entire rating period on appeal, the criteria for a compensable disability rating for a right finger disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2015). 

5. Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 10 percent disability rating, but no higher, for a scar associated with a right finger disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the right knee disability claim, as the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a right knee disability, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the claims of service connection and an increased rating for the right finger disability, the RO provided notice to the Veteran in August 2009, prior to the initial adjudication of the claims in September 2009. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The August 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.	

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA), VA examination reports from August 2009, January 2010, and July 2015, and the Veteran's statements, including his testimony at the April 2011 Board hearing. 

The Veteran was afforded VA examinations in August 2009, January 2010, and July 2015 regarding the increased rating claims. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the right knee and finger disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating knee, finger, and hand disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

The Veteran has not been afforded a VA medical examination regarding the hypertension and right shoulder disabilities. VA's duty to assist requires VA to provide the claimant with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Specifically, a VA medical examination must be provided when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran contends that he developed hypertension and a right shoulder disability as a result of his service, as discussed in detail below, there is no competent evidence indicating that hypertension or a right shoulder injury occurred in service, evidence establishing that hypertension or degenerative joint disease manifested during the applicable presumptive period, and or that hypertension or a right shoulder disability is associated with service. Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between active service and his disabilities. There is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to these claims. The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating these claims of service connection, because there is nothing in service to which the current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria for an examination or medical opinion. See Charles v. Principi, 16 Vet. App. 370 (2002). However, in the absence of evidence of an in-service disease or occurrence, action to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension and right shoulder disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service disease or injury, and could only result in a speculative or purported opinion of no probative value. As there is no competent evidence suggesting any association with service, the Board finds that an examination or opinion is not warranted. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Hypertension, as "cardiovascular-renal disease," and degenerative joint disease, as "arthritis," are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Hypertension

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The Veteran has a current diagnosis of hypertension. VA treatment records during the appeal period reflect a diagnosis of and treatment for hypertension. A July 2014 VA treatment record reflects a blood pressure reading of 109/67 with a notation that the current medication regimen is effective in treating the Veteran's high blood pressure. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's hypertension manifested during service or is otherwise etiologically related to service. The preponderance of the evidence is also against a finding that symptoms of the Veteran's hypertension manifested within one year of service separation or were continuous since service separation. 

The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure. A November 1978 service emergency department record reflects a blood pressure reading of 116/60. The November 1978 service separation examination report documents a normal vascular examination and a blood pressure reading within normal limits (i.e. 126/70). In the accompanying Report of Medical History form, the Veteran denied a history of or current high blood pressure. 

As service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service, the preponderance of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service. Furthermore, the Veteran testified that he was not aware of any symptoms of hypertension during service. See Hearing Transcript p. 29. Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The earliest evidence of an elevated blood pressure in the record is an April 2005 VA treatment record, which reflects a reading of 151/73. Previous blood pressure readings contained in the record were within the medically-accepted normal range: 126/72 (September 1999), 130/64 (January 2004), 135/81 (March 2005). While a diagnosis of hypertension was not attached to the Veteran's medical profile in April 2005, a contemporaneous VA treatment record reflects that the VA clinician discussed with the Veteran non-pharmacologic management of hypertension and the potential consequences of untreated hypertension. Subsequent blood pressure readings included: 122/77 (November 2006), 132/86 (December 2006), 147/80 (April 2007), and 132/88 (January 2009). 

The earliest evidence of a diagnosis of hypertension in the record is a June 2009 VA treatment record. The VA clinician noted a blood pressure reading of 146/92. In addition, the VA clinician noted trace pedal edema consistent with hypertension. The VA clinician added hypertension to the Veteran's list of current diagnoses and prescribed an anti-hypertensive medication. 

The absence of post-service findings of, diagnosis of, or treatment for hypertension for more than 25 years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

As the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection for hypertension may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertension requires specialized training for a determination as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Although the Veteran is competent to report having high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension. The evidence does not show clinical documentation of hypertension until many years after service. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate hypertension to active service are of no probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current hypertension, the Board finds that the hypertension is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Shoulder Disability

The Veteran contends that he injured his right shoulder during service and has continued to experience symptoms of a right shoulder injury since service. 

The Veteran has a current right shoulder disability. An October 2014 VA orthopedic treatment record reflects that the Veteran reported right shoulder pain with crepitus. The VA clinician noted a contemporaneous X-ray documenting minimal arthritis in the acromioclavicular joint, but no arthritis in the glenohumeral joint. The VA clinician diagnosed subacromial impingement and acromioclavicular joint arthritis. Additional VA treatment records reflect complaints of pain and decreased mobility in the right shoulder. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability manifested during service or is otherwise etiologically related to service. The preponderance of the evidence is also against a finding that symptoms of the Veteran's right shoulder disability manifested within one year of service separation or were continuous since service separation. 

During the April 2011 Board hearing, the Veteran testified that he injured his shoulder while trying to load a 70- to 80-pound projectile during a field training exercise. The Veteran indicated that this incident was the same incident when he injured his back, which is service-connected. 

The service treatment records show no complaint of, diagnosis of, or treatment for a right shoulder injury. The November 1978 service separation examination report documents an abnormal upper extremity examination with respect to the residual right finger disability only. In the accompanying Report of Medical History form, the Veteran denied a history or current symptoms of arthritis, rheumatism, or bursitis, and a painful or "trick" shoulder. The Veteran endorsed symptoms associated with a bone or joint deformity and swelling, but the service physician indicated that these symptoms were attributable to the right knee and right hand. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A May 2005 VA orthopedic treatment record reflects that the Veteran reported bilateral shoulder pain and was seeking evidence for a disability compensation claim. The VA physician indicated that the Veteran's "story is vague," but reported progressive bilateral shoulder pain. 

A June 2005 VA orthopedic treatment record reflects that the Veteran reported "vague pain" in both shoulders, but denied history of injury or trauma. The VA physician noted that the Veteran's "complaints [were] very nonspecific and without a clear pattern." Following examination, the VA physician noted "vague complaints of multi-joint pain [without] constitutional symptoms, [history of] trauma, or any clear findings on exam[ination.]" The VA physician also noted a normal X-ray. 

Upon examination in March 2008 conducted in conjunction with his application for SSA disability benefits, the Veteran reported bilateral shoulder pain. The private physician noted limited mobility in both shoulders and tenderness to palpation, but normal strength. 

Upon examination in May 2008 conducted in conjunction with his application for SSA disability benefits, the Veteran did not report right shoulder pain. The private physician noted full range of motion of the right shoulder and normal strength. 

A May 2009 VA treatment record reflects that the Veteran reported chronic, progressive right shoulder pain "since his service in the armed forces which required heavy lifting." The VA physician noted a 2005 normal X-ray of the right shoulder. Following examination, the VA physician noted that the Veteran presented with "multiple chronic pains and [a] very unreliable exam[ination.]"

A May 2009 VA mental health treatment record reflects that the Veteran was struck when he intentionally rode his bicycle in front of a bus. The Veteran reported severe back and shoulder pain as a result. A second May 2009 VA mental health treatment record reflects "ongoing back, shoulder, and knee pain of [unknown] etiology." 

In an August 2009 contact record, a VA nurse indicated that the Veteran had chronic back, right shoulder, and right knee pain. The nurse indicated that the Veteran was involved in a motor vehicle accident 10 to 12 years prior. 

A November 2009 VA treatment record reflects the Veteran's complaints of chronic right shoulder pain over the preceding ten years; the Veteran denied trauma. The VA clinician noted a contemporaneous X-ray report that documented a bony ossicle at the inferior aspect of the right acromioclavicular joint, indicative of either an old chip fracture or an accessory ossification center; the acromioclavicular and glenohumeral joint spaces were normal and free of arthritic changes. 

Upon examination in November 2009 conducted in conjunction with his application for SSA disability benefits, the Veteran reported right shoulder pain beginning in 1987. The physician documented decreased range of motion as compared bilaterally. 

A November 2010 VA social work psychosocial assessment record reflects that the Veteran was seeking service connection for his right shoulder because "he lifted very heavy items while in the Army artillery unit." 

An October 2014 VA orthopedic treatment record reflects that the Veteran reported an insidious onset of posterior and superior shoulder pain. During the same treatment session, the Veteran reported an in-service injury to his right knee, but denied any trauma or prior significant injuries to his right shoulder. Following examination, the VA clinician noted a "slightly unclear etiology of [the Veteran's] pain." 

Given the above, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability manifested during, or is otherwise related to, his active service. The preponderance of the evidence is also against findings that the Veteran experienced chronic symptoms of a right shoulder disability during service, continuous symptoms since service, or compensable manifestations within one year of service separation.

There is no documentation of symptoms of a right shoulder injury in the service treatment records. As noted, while service treatment records are not dispositive, they are highly probative. Here, they are complete and show no symptoms attributable to an injury or disease affecting the right shoulder, and such condition would have ordinarily been recorded during service. The preponderance of the evidence is against a finding of "chronic" symptoms of a right shoulder disability during service. Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.

The first evidence in the record of symptoms of a right shoulder injury is the May 2005 VA orthopedic treatment record. The absence of post-service findings of, diagnosis of, or treatment for a right shoulder disability for more than 25 years after service separation is one factor that tends to weigh against a finding of a right shoulder injury in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d 1330. 

The Veteran is competent to report symptoms of right shoulder pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, the Veteran's statements regarding the etiology of his right shoulder symptoms and continuity of symptomatology are inconsistent. 

During the April 2011 Board hearing, the Veteran testified that his current right shoulder symptoms are directly attributable to heavy lifting performed during service, including one specific incident of trying to load a 70- to 80-pound projectile during a field training exercise. These assertions are reflected in May 2009 and November 2010 VA treatment records. However, in other treatment records the Veteran has described different mechanisms of injury for his right shoulder symptoms, including a bicycle injury (May 2009) and a motor vehicle injury (August 2009). In VA treatment records dated in May 2005, June 2005, November 2009, and October 2014, the Veteran reported an insidious or vague onset of his symptoms. Finally, in two separate examinations performed in November 2009, the Veteran reported two different onset dates of his right shoulder symptoms, both of which post-date his military service; in a VA treatment examination, he reported a ten-year history of symptoms and in an SSA examination, he reported an onset of his symptoms in 1987. As his statements regarding the etiology and continuity of his symptoms have been inconsistent, the Veteran's statements attributing his symptoms to his military service and those indicating continuous symptoms since service are not credible.

Moreover, the Veteran is not competent to offer an opinion as to the etiology of his current right shoulder disability due to the medical complexity of the matter involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Subacromial impingement and degenerative joint disease require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service. 

The preponderance of the competent and credible evidence is against a finding of a relationship between the Veteran's active service and the current right shoulder disability, including no credible evidence of chronic symptoms in-service. Additionally, the preponderance of the competent and credible evidence is against a finding that Veteran experienced symptoms of a right shoulder disability that manifested to a compensable degree within one year of service separation, or a continuity of symptomatology since service separation. 

There is no probative evidence that would serve either as a nexus to service or as the basis for a medical nexus opinion. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current right shoulder disability, the Board finds that the right shoulder disability is not etiologically related to service. See 38 U.S.C.A. § 5107(a); Skoczen, 564 F.3d 1319; Fagan, 573 F.3d 1282.

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

A veteran experiencing an "actually" painful joint is entitled to, at least, the minimum compensable rating per joint under the appropriate diagnostic code involved. Petitti v. McDonald, 27 Vet. App. 415, 424 (2015). If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation. Id. at 427-28 (citing Jandreau, 492 F.3d at 1377).

Right Knee Disability

The Veteran contends that he has chronic pain in his right knee that results in decreased mobility, decreased functional capacity, and decreased standing and walking tolerance. Accordingly, the Veteran contends that a higher disability rating is warranted. 

The Veteran's right knee disability is currently rated as 10 percent disabling under the hyphenated Diagnostic Code 5010-5260. See 38 C.F.R. § 4.71a. Diagnostic Code 5010, which contemplates traumatic arthritis, provides that a disability should be rated under Diagnostic Code 5003, which contemplates degenerative arthritis. Id. 

Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent disability rating is provided under Diagnostic Code 5003 for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups. A 20 percent disability rating is provided for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of knee flexion to 60 degrees; a 10 percent rating will be assigned for limitation of knee flexion to 45 degrees; a 20 percent rating will be assigned for limitation of knee flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of knee flexion to 15 degrees. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of knee extension to five degrees; a 10 percent rating will be assigned for limitation of knee extension to 10 degrees; a 20 percent rating will be assigned for limitation of knee extension to 15 degrees; a 30 percent rating will be assigned for limitation of knee extension to 20 degrees; a 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees. 38 C.F.R. § 4.71a. 

Upon examination in November 2009 conducted in conjunction with his claim for SSA disability benefits, the Veteran reported chronic pain and episodes of giving way that result in decreased standing and walking tolerance. The Veteran reported using a walker to assist with ambulation. Upon physical examination, the private physician documented range of motion from zero degrees of extension to 90 degrees of flexion. The private physician noted slight tenderness to palpation over the medial joint, but normal lower extremity strength. 

Upon VA examination in January 2010, the Veteran reported chronic, intermittent pain, primarily in cold, damp weather, that results in limited sitting, standing, and walking tolerance, difficulty climbing stairs, and an inability to squat or kneel. The Veteran reported using a cane or a walker due to difficulty walking without a limp and unexpected episodes of buckling. Upon physical examination, the VA examiner documented range of motion from zero degrees of extension to 40 degrees of flexion, with pain at the end-range of flexion motion. The VA examiner noted no change in range of motion with repetition or during a flare-up. The VA examiner also noted minimal signs of intraarticular fluid and moderate crepitus, but no localized tenderness or instability. Finally, the VA examiner noted a contemporaneous X-ray documenting degenerative joint disease in the right knee. 

In a May 2010 statement, the Veteran indicated that he believed he was entitled to a 50 percent disability rating under Diagnostic Code 5256. Diagnostic Code 5256 contemplates ankylosis of the knee, and a 50 percent disability rating is provided for ankylosis of the knee between 20 and 45 degrees of flexion. 38 C.F.R. § 4.71a. 

A May 2010 VA rheumatology treatment record reflects the Veteran reported chronic right knee pain with occasional episodes of giving way. The Veteran indicated that his "knee only bends 40 degrees because [he] has degenerative joint disease." Upon physical examination, the VA rheumatologist noted tenderness to palpation over the medial joint line, but no effusion. The VA rheumatologist indicated that initially the Veteran refused to bend his knee greater than 90 degrees; however, when he was distracted, he was able to do so as noted by the rheumatologist and a second physician. The VA rheumatologist noted full extension and no joint instability. 

During the April 2011 Board hearing, the Veteran testified that he experiences constant pain, intermittent swelling, limited range of motion, and episodes of giving way. The Veteran specifically indicated that he can only bend his knee 30 degrees. The Veteran reported that the knee symptoms results in a limited standing and walking tolerance, difficulty sleeping, and an inability to squat or perform household chores. The Veteran reported using a cane and a knee brace to manage his symptoms and to assist with walking. The Veteran indicated that he was not working because, in part, of his right knee. 

A June 2014 VA treatment record reflects continued complaints of right knee pain. The VA clinician documented knee flexion to 90 degrees, limited by pain and guarding. 

Upon VA examination in July 2015, the Veteran reported chronic, constant pain resulting in decreased standing and walking tolerance, and limited mobility; the Veteran denied flare-ups, but reported the regular use of a cane. Upon physical examination, the VA examiner documented zero degrees of extension to 110 degrees of flexion with pain and stiffness. The VA examiner noted tenderness along the patella, but normal strength and no muscle atrophy. The VA examiner specifically denied the presence of ankylosis in the right knee, but indicated a history of slight lateral instability. The VA examiner opined that the symptomatology associated with the Veteran's right knee resulted in moderate disability and would affect his ability to work, specifically preventing bending, kneeling, or climbing ladders. 

The preponderance of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a right knee disability. Regarding limitation of motion, the preponderance of the evidence demonstrates that the Veteran's right knee disability has been manifested by a limitation of flexion motion of, at worst, 40 degrees. Diagnostic Code 5260 provides a 20 percent disability rating when knee flexion is limited to 30 degrees or less. While the Veteran testified during the April 2011 Board hearing that his knee only bends to 30 degrees, the clinical evidence documents flexion range of motion of at least 40 degrees throughout the appeal period, and often at least 90 degrees. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain or other orthopedic factors. Even with consideration of the additional loss of motion upon repetitive testing, the Veteran demonstrated a limitation of motion to, at worst, 40 degrees of flexion during the January 2010 VA examination. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. The flexion limitation of motion due to pain warrants a 10 percent disability rating under Diagnostic Code 5260. See 38 C.F.R. § 4.71a. 

The Veteran has reported pain with knee flexion that results in decreased standing and walking tolerance, difficulty climbing stairs, and an inability to squat or knee. These complaints are consistently reflected throughout the appeal period. The currently-assigned 10 percent disability rating is consistent with such symptoms. See 38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his right knee disability. See Schafrath, 1 Vet App. at 595. 

Separate ratings may be awarded for a compensable limitation of flexion and a compensable limitation of extension of the same joint. See VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004). However, the preponderance of the evidence demonstrates that a separate disability rating based on limitation of extension motion is not warranted. Diagnostic Code 5261 provides a compensable disability rating for a loss of at least 10 degrees of knee extension. See 38 C.F.R. 
§ 4.71a. The Veteran has demonstrated full and pain-free knee extension throughout the initial rating period; therefore, a separate compensable rating for a limitation of extension is not warranted. 

The Veteran is also in receipt of a 10 percent disability rating for his right knee disability under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability of the knee joint. Accordingly, the Board has also considered entitlement to an increased disability rating under Diagnostic Code 5257. Diagnostic Code 5257 provides for a 10 percent rating where the recurrent subluxation or lateral instability is "slight," a 20 percent rating where the subluxation or lateral instability is "moderate," and a 30 percent rating where the subluxation or lateral instability is "severe." 38 C.F.R. § 4.71a. The words "mild," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

During the appeal period, the Veteran has reported a sensation of instability and frequent episodes of giving way. Despite these contentions, the clinical evidence, as provided by the VA examiners and treating clinicians, indicates, at worst, only a slight degree of lateral instability. See July 2015 VA Examination Report. Accordingly, the Board finds that the preponderance of the evidence demonstrates that a higher disability rating under Diagnostic Code 5257 is not warranted. 

As discussed above, the Veteran's current disability rating is provided under the hyphenated Diagnostic Code 5010-5260. In this regard, the Board has considered entitlement to a higher disability rating solely under Diagnostic Code 5010 and 5003. However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion. As the Veteran's right knee disability warrants a 10 percent disability rating on the basis of a limitation in flexion motion, Diagnostic Code 5003 is not for application. 

The evidence does not reveal ankylosis, meniscal involvement, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5258, 5289, 5262, and 5263 do not apply. 38 C.F.R. 
§ 4.71a. As noted above, in a May 2010 statement, the Veteran specifically indicated that he was entitled to a 50 percent disability rating under Diagnostic Code 5256 for ankylosis between 20 and 45 degrees of knee flexion. Ankylosis is defined as "immobility and consolidation of a joint." See Dorland's Illustrated Medical Dictionary, 94 (32nd ed. 2012). Despite the Veteran's contentions, there is no competent medical evidence indicating that he has been diagnosed with ankylosis in the right knee joint, and the clinical evidence consistently documents mobility that, while limited, is greater than zero. See also July 2015 VA Examination Report.

The Veteran is competent to report observable symptoms, such as pain and fatigue. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right knee disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

The evidence establishes that the Veteran regularly uses assistive devices (walker, cane, and knee brace) in support of his right knee disability, particularly to normalize his gait pattern. The use of an assistive device is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including knee disabilities. However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a walker and a cane are used to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance. Additionally, a brace is used to support a part of the body that may be painful, atrophied, or deformed. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the regular use of an assistive device as it relates to the symptomatology and functional independence associated with the Veteran's right knee disability in the determination that a disability rating in excess of 10 percent is not warranted.

For these reasons, the Boards finds the preponderance of the evidence weighs against entitlement to an initial rating in excess of 10 percent disabling for a right knee disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Finger Disability

The Veteran contends that he has chronic pain in his right finger that results in decreased mobility and decreased grip strength. Accordingly, the Veteran contends that a higher disability rating is warranted. 

The Veteran's right finger disability is currently evaluated under the hyphenated Diagnostic Code 5299-5227. See 38 C.F.R. § 4.71a. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. A residual disability from a fourth metacarpal fracture is not listed in the Rating Schedule; however, Diagnostic Code 5227 contemplates ankylosis of the ring finger. Therefore, the Board finds that the hyphenated Diagnostic Code 5299-5227 is an appropriate diagnostic code under which to rate the Veteran's disability. 

Limitation of motion of a finger is evaluated under Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, which includes Diagnostic Codes 5216-5230. 38 C.F.R. § 4.71a. As relevant, Diagnostic Code 5227 provides a non-compensable disability rating for favorable or unfavorable ankylosis of the ring or little finger. 38 C.F.R. § 4.71a. Similarly, Diagnostic Code 5230 provides a non-compensable disability rating for any limitation of motion of the ring or little finger. Id. There are no compensable disability ratings under either Diagnostic Code 5227 or 5230; however, Diagnostic Code 5227 provides that consideration should always be provided as to whether the disability should be rated as an amputation and whether the disability causes limitation of motion in other digits or interference with the overall function of the hand. Id. 

Upon examination in May 2008 conducted in conjunction with his application for SSA disability benefits, the Veteran did not report right fourth finger pain. The private physician noted full range of motion of the right hand and normal grip strength. 

Upon VA examination in August 2009, the Veteran reported stiffness, an occasional decrease in grip strength, occasional sensation changes, and occasional pain. The Veteran reported increased pain in his right hand with increased use of a walker for his low back and right knee disabilities. Upon physical examination, the VA examiner noted full and pain-free range of motion, intact sensation, and symmetrical grip strength described as "good." The VA examiner also noted a well-healed scar measuring five-and-a-half centimeters in length that was mildly tender to palpation, but non-adherent in nature. 

A December 2009 VA neurology treatment record reflects that the Veteran reported pain and tingling in his first, second, and third fingers bilaterally over the preceding year. The Veteran also reported use of wrist splints. The VA clinician indicated the likely diagnosis was bilateral carpal tunnel syndrome.

Upon examination in November 2009 conducted in conjunction with his application for SSA disability benefits, the physician indicated that the Veteran presented wearing wrist splints on both wrists. The physician documented decreased grip strength bilaterally, but normal sensation. 

During the April 2011 Board hearing, the Veteran testified that he experiences constant pain in his right fourth finger and decreased grip strength in his right hand. The Veteran also testified that occasionally his scar is tender, depending on the weather, and that his scar is numb at times. The Veteran testified that he had a separate diagnosis of carpal tunnel syndrome for which he wore wrist splints. 

Upon VA examination in July 2015, the Veteran reported cramping in his right hand; the Veteran denied flare-ups. Upon physical examination, the VA examiner documented full and pain-free range of motion and full grip strength. The VA examiner documented one scar, indicating that it was six centimeters in length and one-half centimeter in width; the VA examiner noted that the scar was not painful or unstable. Following examination, the VA examiner opined that the symptomatology associated with the Veteran's right finger disability was not disabling. 

The VA examiner provided a history of injury and diagnosis related to the fifth metacarpal instead of the fourth metacarpal as documented elsewhere in the record. After review of the entire examination report as a whole, however, the Board finds this to be harmless error. The examination report contains range-of-motion measurements for all five digits and discussed the functional effect of the finger disability separately and with respect to the entire hand as a whole. Accordingly, while the VA examiner incorrectly characterized the disability as involving the fifth finger, it appears this error was a typographical error and is not prejudicial to the Veteran. 

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for a right finger disability. As discussed above, there are no compensable disability ratings under the applicable diagnostic codes for rating residuals of a fourth metacarpal fracture regardless of the limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230. 

The Board has considered whether the Veteran's right finger disability manifests in functional impairment, so as to warrant a 10 percent disability rating under 38 C.F.R. § 4.59. See also Burton, 25 Vet. App. 1. In this regard, the Veteran reports subjective symptoms of pain and cramping resulting in decreased grip strength and difficulty maneuvering a walker. However, both VA examiners documented full and pain-free motion of the right fourth finger and grip strength described as either good or full. In addition, during the July 2015 VA examination, the Veteran denied flare-ups. While the Veteran described constant pain in his right fourth finger, the VA examiners documented no functional loss as a result of his symptoms. 

A veteran's own testimony may be sufficient to describe functional loss if such lay testimony is competent and credible. Petitti, 27 Vet. App. at 424. The Veteran's statements that he experiences hand and finger pain are credible. However, additional evidence establishes that the Veteran has a second condition (carpal tunnel syndrome) that also affects his hand function; this condition is not service-connected and there is no evidence linking his carpal tunnel syndrome to his right finger disability or his military service. The Veteran has not been shown competent to differentiate the disabling effects of two separate medical conditions that affect his right hand. Moreover, the Veteran's statements are in conflict with the VA examiners' competent medical opinions indicating no functional impairment due to the right finger disability. Therefore, to the extent the Veteran attributes a loss of right hand and finger function to his residual right finger disability, the Board affords these statements little probative value. Accordingly, a 10 percent disability rating for right finger disability is not warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton, 25 Vet. App. 1; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. There is no evidence that the Veteran has an amputation of the fourth finger. However, the Board has considered whether the right finger disability causes limitation of motion in other digits or interference with the overall function of the hand, and therefore, whether the disability should be rated as an analogous to an amputation. 38 C.F.R. § 4.71a, Diagnostic Code 5227. In this regard, both VA examiners documented full and pain-free range of motion of the entire right hand. In addition, the July 2015 VA examiner specifically indicated that the right finger disability was not disabling. Therefore, a disability rating under Diagnostic Codes 5155, which contemplates amputation of the ring finger, is not warranted. 38 C.F.R. § 4.71a. 

The Veteran is competent to report observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right finger disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

Finally, the Board has also considered the appropriateness of a separate disability rating for a scar on the Veteran's fourth finger associated with the service-connected disability. In this regard, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful. See 38 C.F.R. § 4.118. 

The evidence establishes that the Veteran has a single, linear scar along the dorsal aspect of the fourth finger measuring approximately one-half centimeter in width and between five and six centimeters in length. The scar has been consistently described as stable, non-adherent, and non-restrictive in nature; however, the descriptions of the painful quality of the scar have varied. While the July 2015 VA examiner indicated that the scar was non-painful, the August 2009 VA examiner indicated that the scar was mildly tender to palpation. In addition, the Veteran testified during the April 2011 Board hearing that the scar was occasionally painful and numb. 


For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to compensable disability rating for a right finger disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. However, resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a 10 percent disability rating, but no higher, for a painful scar associated with the right finger disability. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for the right knee disability, the right finger disability, and a low back disability. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee and right finger disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's right knee and right finger disabilities are manifested by symptoms of pain, decreased squatting ability, decreased weight bearing tolerance, and use of assistive devices. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, 5260. The Veteran has reported functional impairments such as difficulty with prolonged activity; however, such impairment is considered as part of the schedular rating criteria. The Veteran's reported use of an assistive device for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining how much the Veteran's joint motion is limited, and the additional impairment caused by the right knee disability, as allowed and instructed by DeLuca. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's right knee and right finger disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied. 

Service connection for a right shoulder disability is denied. 

Entitlement to an initial rating in excess of 10 percent disabling for a right knee disability is denied. 

Entitlement to a compensable disability rating for a right finger disability is denied. 

Entitlement to a 10 percent disability rating, and no higher, for a scar associated with a right finger disability is granted. 


REMAND

The Board has determined that additional development of the remaining claims is necessary for appellate review. In particular, the claims of service connection for bilateral hearing loss and tinnitus must be remanded for a VA medical examination and/or file review to deteramine whether the Veteran has the claimed disorders and if so, whether they were caused by service. 

Regarding the claim of service connection for an acquired psychiatric disorder, the Veteran underwent VA examination in August 2015. Following examination, the VA examiner diagnosed substance-induced depressive disorder and opined that the Veteran's "depression is not related to military service but is related to his alcohol use and to the death of his aunt in 2009." The VA examiner's opinion, however, is not supported by sufficient rationale. Moreover, the VA examiner did not address other evidence of record suggesting that the Veteran's psychiatric symptoms began during service or are aggravated by his service-connected disabilities. Accordingly, a new VA examination is required. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in March 2011; therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Regarding the claim of entitlement to a TDIU, while the Veteran does not currently meet the schedular criteria for consideration of a TDIU, the Board has remanded several service connection claims that may affect the Veteran's combined disability rating. Accordingly, the TDIU claim must also be remanded. In addition, there is evidence that suggests the Veteran is unable to secure and follow substantially gainful employment due to his service-connected disabilities. Accordingly, the case should be referred to the Director of Compensation Service for extraschedular consideration. 

THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current hearing loss disability?

i. If no, the examiner should reconcile such opinion with the August 2005 VA audiological consultation report that reflects bilateral hearing impairment. 

ii. If yes, the VA examiner should provide an opinion as to:

Whether the current hearing loss disability began during service or is otherwise etiologically related to service?

b. Did the current tinnitus disability begin during service or is it otherwise etiologically related to service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The November 1978 service separation examination report that documents hearing acuity within normal limits. 

*The November 1978 Report of Medical History form that reflects the Veteran denied a history of, or current symptoms of, hearing loss or ear trouble. 

*December 1978 service audiometric testing that documents hearing acuity within normal limits. 

*The Veteran's DD Form 214 that reflects a military occupational specialty of cannon crewman. 

*A March 2005 VA otolaryngology treatment record that reflects the Veteran reported slowly progressive hearing impairment in the right ear over the preceding five years and tinnitus. 

*An August 2005 VA audiology consultation report that reflects the Veteran reported right-sided hearing loss as beginning in 1985 with progressively worsening and intermittent right-sided tinnitus. The Veteran reported military and occupational noise exposure. Following audiometric testing, the VA audiologist diagnosed mild to moderately-severe right-sided hearing loss and normal to mild left-sided hearing loss. 

*The March 2006 VA examination report that reflects the Veteran reported right ear hearing loss and left ear tinnitus beginning ten years prior. The Veteran reported military and occupational noise exposure. 

*During the April 2007 DRO hearing, the Veteran reported in-service noise exposure resulting in contemporaneous hearing impairment and tinnitus. The Veteran reported symptoms continuing since service, but only seeking treatment when he noticed a worsening of his hearing impairment. 

*During the April 2011 Board hearing, the Veteran testified that he experienced temporary hearing impairment and tinnitus during service as a result of his duties as a cannon crewman. The Veteran further testified that he has continued to experience symptoms of hearing impairment and tinnitus since service. 

*The August 2015 VA examination report that reflects the Veteran reported right ear hearing impairment as beginning during service as a result of in-service exposure to artillery noises. The Veteran reported tinnitus as beginning ten years prior. The VA examiner indicated that the audiological testing was inconsistent, but indicated the Veteran's hearing acuity was normal. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify any psychiatric diagnosis(es) for the Veteran during the appeal period using the DSM-IV or DSM-5 diagnostic criteria. The VA examiner should reconcile such diagnoses, if necessary, with additional diagnoses of record including major depressive disorder and adjustment disorder.

The VA examiner is then specifically requested to offer the following opinions for each psychiatric diagnosis provided:

a. Did the acquired psychiatric disorder have its onset during active service?

b. If no, is the acquired psychiatric disorder otherwise related to active service?

c. If no, is the acquired psychiatric disorder proximately due to or aggravated by a service-connected disability?

If the opinion is that the acquired psychiatric disorder was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service personnel records reflect multiple Article 15 citations for failure to follow commands and disorderly conduct. Statements made by the Veteran's supervisors reflect that the Veteran was unable to control his temper, displayed an apathetic attitude, and was unable to get along well with others.

*The Veteran's DD Form 214 indicates that the Veteran was discharged due to "unsuitability - apathy, defective attitude or inability to expend effort constructively."

*Following a May 2008 psychiatric examination performed in conjunction with his application for SSA disability benefits, the private psychiatrist diagnosed adjustment disorder with disorder of mood and conduct with polysubstance abuse, and personality disorder with antisocial features. The private psychiatrist added that the Veteran "seemed to have a combination of adjustment disorder because of some pain of just [recovering] from surgery but he seems to be taking too much pain medication and mixing with alcohol."

*A May 2009 VA psychiatric treatment record reflects that the Veteran presented with worsening depression. The VA psychiatrist noted a history of cocaine, alcohol, and cannabis dependence, and that the Veteran recently lost his job. The VA psychiatrist indicated that the Veteran has "clear polysubstance dependence and depressive symptoms, complicated by the former, as well as likely secondary gain."

*In an August 2009 statement, a mental health case manager indicated that the Veteran presented with symptoms of depression including suicidal ideation. The Veteran reported symptoms as beginning in 1977 and due to his "uncomfortable experience in the military" and "not able to cope and adjust to the new challenging environment."

*Upon examination in November 2009 conducted in conjunction with his application for SSA disability benefits, the Veteran reported depression for the preceding six years. 

*VA treatment records dated between 2005 and 2011 reflect diagnoses of major depressive disorder, depressive disorder not otherwise specified, polysubstance abuse, and polysubstance dependence

*During the April 2011 Board hearing, the Veteran testified that symptoms of his current depression began during service and that he sought psychiatric treatment during service. The Veteran also testified that his depressive symptoms are worsened by his physical disabilities.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Refer the issue of entitlement to a TDIU on an extraschedular basis to the VA Director of the Compensation Service for adjudication. The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

7. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


